Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 1-31 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11, 19, 20 and 30, drawn to a polynucleotide encoding a chimeric recombinant lysin, comprising: a first nucleic acid molecule encoding at least one thermophile endolysin catalytic domain selected from the group consisting of the N-terminal catalytic domain from PlyGspY412, PlyGspY4, and PlyGve2; a second nucleic acid molecule encoding at least one cell wall binding domain selected from the group consisting of the cell wall binding domain from C. perfringens endolysins PlyCP10, PlyCP18, PlyCP33, PlyCP41, and PlyCP26; optionally a third nucleic acid molecule encoding a linker between the thermophile endolysin catalytic domain and the cell wall binding domain; and optionally a fourth nucleic acid molecule encoding a polyhistidine tag, classified in C12N 15/62.
s 12-18, 21, 22, 24 and 25, drawn to a chimeric recombinant lysin polypeptide comprising o at least one thermophile endolysin catalytic domain selected from the group consisting of the N-terminal catalytic domain from PlyGspY412, PlyGspY4, and PlyGve2; o at least one cell wall binding domain selected from the group consisting of C. perfringens endolysins PlyCP10, PlyCP18, PlyCP33, PlyCP41, and PlyCP26; o optionally a linker between the catalytic domain and the cell wall binding domain; and o optionally a polyhistidine tag, classified in C07K 2319/00. 
Claims 23 and 26-29, drawn to a use of the composition of claim 21 for the treatment of a disease caused by Clostridium perfringens, or a method of treating infection and disease caused by C. perfringens in an individual in need thereof, comprising administering to said individual an effective dose of a composition of claim 24, classified in A61K 38/43.
Claim 31, drawn to a method of treating infection and disease caused by C. perfringens in an individual in need thereof, comprising administering to said individual a host cell of claim 12, classified in A61K 35/74.  It is noted by the Examiner that since claim 12 is drawn to a chimeric recombinant lysin polypeptide and NOT to “said individual a host cell of claim 12,” claim 31 is interpreted to depend from claim 11 which is drawn to a host cell.  

This application contains claims directed to the following patentably distinct species:

[B] SEQ ID NO: 5; SEQ ID NO: 6; SEQ ID NO: 7; SEQ ID NO: 8; and SEQ ID NO: 9; and 
[C] SEQ ID NO: 10; SEQ ID NO: 11; SEQ ID NO: 12; SEQ ID NO: 13; SEQ ID NO: 14; SEQ ID NO: 17; SEQ ID NO: 18; SEQ ID NO: 19; SEQ ID NO: 20; SEQ ID NO: 21; SEQ ID NO: 24; SEQ ID NO: 25; SEQ ID NO: 26; and SEQ ID NO: 27.
The species are independent or distinct because each of these SEQ ID NOs represents structurally and functionally distinct endolysin catalytic domain and cell wall binding domain, which make up a structurally and functionally distinct chimeric lysin polypeptide.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-31 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The inventions are distinct, each from the other because of the following reasons:
The inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the polynucleotide of invention I, and the polypeptides of invention II are patentably distinct inventions because polypeptides, which are comprised of amino acids that fold into a specific three-dimensional structure, and nucleic acids, which are composed of linear, contiguous purine and pyrimidine units, are structurally and functionally distinct molecules.  Furthermore, they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects.

Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the polynucleotide of Invention I cannot be used in, or made by, the use of the composition of claim 21, or a method of administering the composition of claim 24. 
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the host cell of Invention I can be used in a materially different process of using that product, i.e., in a process of determining the cellular localization of a recombinant polypeptide.

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the polypeptide of Invention II can be used in a materially different process of using that product, i.e., in a process of determining an inhibitor of the chimeric recombinant lysin.  
Inventions II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the polypeptide of Invention II cannot be used in, or made by, a method of treating infection and disease caused by C. perfringens in an individual in need thereof, comprising administering to said individual a host cell of claim 11. 
The inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the distinct methods of Inventions III and IV are drawn to methods of using different product, i.e., the chimeric recombinant lysin versus the polynucleotide/host cell.  As such, these methods are not disclosed as capable of use together and they have different designs, modes of operation, and effects.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JAE W LEE/Examiner, Art Unit 1656                                                                                                                                                                                                        

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656